Case 1:19-pr-00054-PAS Document 7 Filed 10/22/19 Page 1 of 2 PagelD #: 21

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

IN RE: SEARCH WARRANTS, Misc. No, 1:19-PR-054-PAS
PEN REGISTERS AND TRAP AND
TRACE DEVICE ORDERS

MOTION TO UNSEAL

 

The United States of America, by and through its attorneys, Aaron L. Weisman,
United States Attorney, and William J. Ferland, Assistant United States Attorney, moves
that the Application for Search Warrant, Search Warrant and Supporting Affidavit
along with Applications and Orders for Pen Registers and Trap and Trace Devices, in
the above-referenced matter be unsealed. As a basis for said Motion, the Government
avers that there are currently seven defendants under indictment in this district (Docket
Number 19-CR-116-WES) and the Government is obligated to provide discovery

including the above captioned Search Warrants, Pen Registers and Trap and Trace

Devices. _
Respectfully submitted,

UNITED STATES OF AMERICA
By its Attorney,

AARON L. WEISMAN
United States Attorney

Lf EL
WILLIAM]. FERLAND ~
Assistant U.S. Attorney
US, Attorney's Office
50 Kennedy Plaza, 8th FL
Providence, RI 02903
Tel (401) 709-5000
Fax (401) 709-5001
Email: william.ferland@usdoj.gov
4

Case 1:19-pr-00054-PAS Document 7 Filed 10/22/19 Page 2 of 2 PagelD #: 22

S|

SO ORD RED/ / }
Lf f
us /

  

 

VAN
U.S. MAGISTRATE COURT JUDGE

DATE: Opt 22,2019

f

 
